Citation Nr: 0813391	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  03-08 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.

2.  Entitlement to service connection for colon cancer.

3.  Entitlement to service connection for prostate cancer 
with voiding dysfunction.

4.  Entitlement to service connection for a body rash as the 
result of exposure to herbicides.

5.  Entitlement to service connection for residuals of 
exposure to hazardous agents and chemicals.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from October 1971 to August 
1973.

This matter came before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.  
Jurisdiction over the veteran's claims folder currently 
resides with the San Diego RO.

The appeal was remanded in January 2006 for additional 
development of the record.  It has been returned for 
appellate consideration.


FINDINGS OF FACT

1.  An in-service stressor supporting a diagnosis of PTSD has 
not been corroborated.  

2.  An acquired psychiatric disorder was not manifest in 
service and is unrelated to the veteran's service; psychosis 
was not manifest within one year of discharge.

3.  Medical evidence fails to show a current diagnosis of 
colon cancer.

4.  Medical evidence fails to show a current diagnosis of 
prostate cancer.

5.  A skin rash is not due to herbicide exposure or any other 
event during the veteran's period of active military duty, 
including service in the Republic of Vietnam.

6.  Medical evidence fails to show a current diagnosis of any 
disability resulting from exposure to hazardous agents and 
chemicals in service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2007).

2.  An acquired psychiatric disorder was not incurred in or 
aggravated during service, and psychosis may not be presumed 
to have been incurred or aggravated therein.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

3.  Colon cancer was not incurred in or aggravated by active 
service and may not presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

4.  Prostate cancer was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2007).
 
5.  A skin rash was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred or 
aggravated therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).

6.  A disability due to exposure to hazardous agents and 
chemicals was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

A February 2001 letter listed the evidence of record and told 
the veteran how VA would assist him.  He was asked to 
identify any supporting evidence.  

A November 2002 letter explained the evidence necessary to 
support a claim of entitlement to service connection.  The 
veteran was told that VA would make reasonable efforts to 
obtain evidence necessary to support his claim.  The letter 
indicated what steps VA had taken to develop evidence.  A 
March 2003 provided similar information.  

A June 2003 letter also discussed the evidence necessary to 
support the veteran's claims.  The evidence of record was 
listed and the veteran was told how VA would assist him in 
obtaining additional evidence.  

An April 2004 letter provided similar information and added 
information concerning service connection for disabilities 
that result from exposure to Agent Orange.  The letter 
described the various types of evidence that would assist VA 
in making a determination.  

A March 2005 letter listed the diseases associated with 
exposure to herbicide agents in Vietnam.  

In May 2005 the veteran was asked to submit any other 
evidence or information that he believed would support his 
claim.

In January 2006, the veteran was advised regarding the status 
of his appeal.  The evidence necessary to support his claim 
was discussed.

A March 2006 letter discussed the manner in which VA 
determines disability ratings and effective dates.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran after the initial 
adjudication, the veteran has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

With regard to VA's duty to assist, the Board notes that 
identified treatment records  have been obtained and 
associated with the record.  VA examinations have been 
scheduled, and opinions have been solicited where necessary.  
The veteran has not identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board notes that the veteran has not been 
afforded specific compensation and pension based on the 
claims of entitlement to service connection for colon cancer, 
prostate cancer, or skin rash.  With respect to the claimed 
colon and prostate cancer, there is no competent evidence of 
a current disability.  VA attempted to schedule colon 
examinations for treatment purposes (which would have been 
adequate), but the veteran did not report.   While the 
veteran was found to have a rash on one occasion, there is no 
indication that the claimed disability or symptoms may be 
associated with the veteran's service or with another 
service-connected disability.  The treatment examination is 
adequate for evaluation purposes and another examination 
would merely be duplicative.  Therefore, such skin 
examination is not needed.  In regard to the prostate, the 
treatment records are adequate to make a decision.  
Accordingly, the Board concludes that further examinations 
are not required in this case.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.



Analysis

Initially, the Board notes that the evidence does not support 
a finding that the veteran engaged in combat.  Thus, he is 
not entitled to application of the provisions of 38 U.S.C.A. 
§ 1154(b) (West 2002).

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for psychosis or malignant 
tumor if manifested to a compensable degree of 10 percent or 
more within one year following active service. 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223. 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

38 U.S.C.A. § 1116(a) (West 2002) provides presumptive 
service connection on the basis of herbicide exposure for 
specified diseases manifested to a degree of 10 percent 
within a specified period in a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  It also provides presumptive service 
connection on the basis of herbicide exposure for each 
additional disease that the Secretary determines in 
regulations prescribed under this section warrants a 
presumption of service-connection by reason of having a 
positive association with exposure to an herbicide agent, and 
that becomes manifest within the period (if any) prescribed 
in such regulations in a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. § 
1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  38 
U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. § 
1116(b)(3).

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied: chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  The 
Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 61 Fed. Reg. 
414421 (1996).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

	Acquired Psychiatric Disorder, to include PTSD

Available service medical records are negative for any 
diagnosis, complaint, or abnormal finding pertaining to the 
veteran's psychiatric health.  

Post-service records reflect that the veteran sustained a 
gunshot would to the head in 1986.  The veteran was 
hospitalized at a VA facility in July 1986 subsequent to the 
gunshot wound for cognitive rehabilitation.  

An October 1986 VA treatment note indicates impressions of 
polysubstance abuse in remission and atypical psychosis by 
history.  

The veteran was hospitalized at a VA facility in December 
1988.  The admission diagnoses were organic personality 
disorder and alcohol dependence.  Rule out organic brain 
syndrome and impulse control disorder was noted.

The veteran failed to report for a VA psychiatric examination 
scheduled in March 1989.

A June 1992 VA neurological examination report notes the 
gunshot wound and indicates a diagnosis of organic brain 
syndrome with mild dementia and hallucinations, secondary to 
head trauma.  

Upon VA hospitalization in June and July 1994, a history of 
PTSD was noted.  The discharge summary notes that possible 
PTSD would be referred for possible intake into a PSTD group.  
The discharge diagnoses were alcohol and marijuana 
dependence, history of depression, and rule out PTSD.

The veteran was again hospitalized from December 1994 to 
January 1995.  The discharge diagnoses included atypical 
psychosis and alcohol and polydrug use.

Hospitalization in July and August 1995 resulted in diagnoses 
of polysubstance dependency and history of atypical 
psychosis.

On VA general medical examination in December 1996, the 
veteran reported that he received treatment for PTSD.  The 
examiner noted a history of polysubstance abuse, psychosis, 
and antisocial personality disorder.  Psychiatrically, the 
veteran tended to focus on his gunshot wounds and the 
incident during which he was shot.  The pertinent diagnoses 
were PTSD and personality disorder.  

In an August 1989 statement, the veteran asserted that he had 
served aboard Navy vessels engaged in combat operations in 
the waters off Okinawa and in the Gulf of Tonkin.  He stated 
that he served aboard supply vessels and that American dead 
were transported aboard those vessels.  

The veteran was hospitalized at a VA facility in April 1999.  
The discharge summary notes that the veteran had been 
previously diagnosed with PTSD, atypical psychosis, and 
various substance dependencies and uses.  The discharge 
diagnosis was psychosis, not otherwise specified; rule out 
bipolar disorder, manic episode.

A September 1999 VA psychiatry note indicates the veteran's 
request for assistance getting into a PTSD clinic.  The 
provider requested a PTSD consultation.  The diagnoses were 
PTSD, psychosis, and polysubstance abuse.

Subsequently in September 1999, the veteran was assessed by a 
physician for the addictive disorders treatment program.  She 
noted that the veteran sought treatment for cocaine, alcohol, 
and marijuana dependence.  With regard to his psychiatric 
history, the veteran reported a diagnosis of PTSD as the 
result of Vietnam experiences.  The assessment included a 
notation of PTSD per patient.

An October 1999 VA treatment note by a VA staff psychiatrist 
indicates that the veteran was followed in the mental health 
clinic for a history of schizoaffective disorder and symptoms 
of PTSD.  Upon examination, the diagnosis was schizoaffective 
disorder.

In January 2000, a VA licensed clinical social worker who 
provided individual treatment to the veteran indicated 
various Axis I diagnoses, including rule out bipolar 
disorder, psychosis due to medical condition, rule out 
schizoaffective disorder, cannabis dependence, and PTSD.  He 
noted that the PTSD was mostly due to childhood and post-
military trauma.

An October 2000 statement by the veteran's VA provider 
indicates that she followed him for several conditions, to 
include PTSD.  She included the results of a July 2000 X-ray 
examination which showed multiple small fragments in the 
veteran's left frontal lobe and suggested that such was due 
to war injuries.

A VA physician's statement dated in January 2001 indicates 
that the veteran carried a diagnosis of PTSD, related to 
combat in Vietnam and to the non-combat gunshot wound.  He 
also noted diagnoses of major depression and alcohol and 
polysubstance dependence.

A July 2002 treatment record indicates diagnoses of 
schizoaffective disorder and PTSD.  

An October 2003 VA psychiatry note indicates an assessment of 
chronic paranoid schizophrenia, polysubstance abuse, 
antisocial traits, and consider PTSD.

A July 2004 letter from a VA psychiatrist indicates that the 
veteran was 100 percent disabled from paranoid schizophrenia 
and PTSD.

In October 2006, a VA physician reviewed the veteran's 
records and provided an opinion regarding his claimed PTSD.  
He stated that the only thing he could find in the veteran's 
record pertaining to a stressor in Vietnam was the veteran's 
statement noting that a ship upon which he served transported 
dead bodies.  He opined that such report did not meet the 
criteria for PTSD.  He noted that the veteran had been 
diagnosed with PTSD based on his reports of nightmares.  He 
also noted that the veteran had been shot in the head in 
1986.  He stated that the gunshot wound was a more likely 
stressor for PTSD than just seeing dead bodies.  He concluded 
that his review of the record did not reveal a stressor that 
would meet the criteria while the veteran was in service, 
especially Vietnam, since the veteran was not a combatant.  
He also noted that, in fairness to the veteran, he had 
offered him the opportunity to speak about his stressors and 
that the veteran had made an appointment. However, he 
indicated that the veteran's psychosis had caused him to be 
so disorganized in thought, paranoid, and preoccupied that he 
could not give any meaningful information.  The examiner 
concluded that he did not find stressors in the claims folder 
or from the veteran's verbal report that would indicate PTSD 
from service.

Having carefully reviewed the evidence pertaining to this 
claim, the Board has determined that service connection for 
PTSD is not warranted.  Although the veteran has been given a 
diagnosis of PTSD, there is no independent corroboration of a 
claimed in-service stressor.  Rather, the evidence suggests 
that the veteran's PTSD is due to a gunshot wound to the head 
sustained in 1986.  In fact, while numerous records reflect 
diagnoses of PTSD, none specifically discuss the claimed 
associated stressors except an October 2006 report by a VA 
physician.  The October 2006 report was based upon a review 
of the veteran's records.  The physician stated that the only 
in-service stressor he could find was the veteran's report 
that his ship transported dead bodies.  However, the 
physician stated that the claimed stressor did not meet the 
criteria for a diagnosis of PTSD.  Rather, he pointed out 
that the gunshot wound in 1986 was a more likely stressor 
than viewing dead bodies.  He concluded that he did not find 
in-service stressors in the record or through interview with 
the veteran that would indicate PTSD from service.  

In sum, the Board finds that the record does not contain 
evidence that tends to establish the criteria for 
establishing service connection for PTSD.  Although the 
veteran has been given a diagnosis of PTSD, his claimed in-
service stressor has been found to be insufficient to support 
the diagnosis of PTSD.   Having carefully considered all 
procurable and assembled data, the Board concludes that the 
criteria for service connection for PTSD are not met.  The 
Board again notes that there is no proof of combat other than 
his own unsupported vague statements.  His statements are not 
credible and a diagnosis based upon such claimed combat is 
equally unreliable.

Under these circumstances, the Board must conclude that the 
veteran has not met the regulatory requirements of 
entitlement to service connection for PTSD, and that, on this 
basis, his claim must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board has also determined that service connection is not 
warranted for any other acquired psychiatric disorder.  The 
veteran's service medical records show no evidence of any 
diagnosis, complaint, or abnormal finding pertaining to his 
psychiatric health.  In fact, the first findings 
demonstrating psychiatric problems date to 1986, following a 
gunshot wound to the head.  The evidence prior to that time 
is negative for any psychiatric complaint or diagnosis.  
In summary, there is a remarkable lack of evidence 
demonstrating any abnormal finding pertaining to the 
veteran's psychiatric health during the period from discharge 
in 1973 until 1986.    

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service.  While the record 
demonstrates current psychiatric diagnoses, it does not 
contain competent evidence which relates these claimed 
disabilities to any injury or disease in service, to include 
the reported fall in service.  The Board has considered the 
veteran's argument that a psychiatric disorder is related to 
service.  However, he is not, as a layperson, qualified to 
render a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

In summary, the evidence clearly points to a remote, post-
service onset of the veteran's psychiatric diagnoses.  There 
is a remarkable lack of credible evidence of pathology or 
treatment in proximity to service or within many years of 
separation.  The Board finds the negative and silent record 
to be far more probative than the veteran's remote, 
unsupported assertions.  Rather, the competent evidence 
clearly establishes that the post service diagnoses are not 
related to service.  Absent reliable evidence relating an 
acquired psychiatric disorder other than PTSD to service, the 
claim of entitlement to service connection must be denied.  
The preponderance of evidence is against the claim and there 
is no doubt to be resolved.

	Colon Cancer 

An April 2001 VA problem list includes diarrhea.

A November 2001 VA treatment record indicates the veteran's 
report of diarrhea and incontinence.  The provider noted that 
the veteran was not taking medication as prescribed.  In 
February 2002 the veteran reported continuing diarrhea and 
requested diapers.

A VA treatment record dated in October 2002 indicates the 
veteran's report of chronic diarrhea of five years' duration.  
The provider suspected that the veteran was suffering from 
gastroenteritis.  

A February 2003 VA treatment record indicates that medication 
prescribed for complaints of loose bowel movements was not 
working.  Work up in April 2003 revealed no infectious 
etiology.  A colonoscopy was recommended.  The veteran 
appeared at a June 2003 appointment and indicated that he 
believed he was there to  have his colon removed.  He 
subsequently failed to report for a gastroenterology clinic 
appointment.  The provider indicated that he needed to be 
scheduled for a colonoscopy but that he required assistance 
with preparation due to homelessness.

In November 2003, chronic diarrhea was noted and the need to 
have a colonoscopy was reiterated.

In January 2004 the veteran complained of diarrhea and stated 
his belief that it was secondary to Agent Orange exposure.  
He requested colostomy.  The veteran was scheduled for an 
appointment with gastroenterology.  

A November 2004 treatment record indicates that the veteran 
was scheduled for a colonoscopy in December 2004.  A January 
2005 record indicates that the veteran failed to report for 
that procedure.

Careful review of the record leads the Board to conclude that 
service connection is not warranted for colon cancer.  
Although the veteran has complained of gastrointestinal 
problems, there is no evidence suggesting a diagnosis of 
colon cancer.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board has considered the veteran's assertion that he has 
colon cancer that is related to service.  However, the 
veteran is a layperson and is not competent to render an 
opinion concerning questions of medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Absent a 
diagnosis of colon cancer and competent evidence relating it 
to service, service connection must be denied.

        Prostate Cancer with Voiding Dysfunction

The veteran maintains that he has prostate cancer as the 
result of exposure to Agent Orange in service.

On VA general medical examination in December 1996, palpation 
of the prostate gland revealed that the left lobe was larger 
than the right.  The veteran complained of urinary frequency 
and urinary hesitancy.  The veteran was instructed to follow 
up with his primary care provider.  

A November 2000 VA treatment note indicates that the veteran 
had urethral stricture in March 2000.  At that time, the 
veteran indicated that he was doing well.  The provider 
indicated that recurrence might require redilation in the 
future.  A December 2000 VA treatment record indicates the 
veteran's report of nocturia.  

An April 2001 VA problem list includes a history of 
prostatitis.

A July 2002 VA record indicates a history of prostatitis.  
The provider noted that it was under control.

In a November 2003 letter from the San Diego VA Healthcare 
System, the veteran was informed that an Agent Orange 
Registry Examination had revealed seizure disorder and 
schizophrenia.

A November 2003 VA treatment record indicates the veteran's 
report that he had received a letter from the government 
stating that he had prostate cancer.

The veteran complained of incontinence in December 2003.

Having carefully reviewed the evidence regarding this claim, 
the Board has determined that service connection is not 
warranted for prostate cancer.  The Board notes that prostate 
cancer is among the diseases specified in 38 U.S.C.A. § 
1116(a).  However, the evidence demonstrates that the veteran 
has not been diagnosed with prostate cancer.  Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer.

The record does contain evidence that the veteran has been 
treated for urethral stricture.  He also reports that he is 
incontinent.  However, the evidence demonstrates a remote, 
post-service onset to these symptoms and does not support a 
finding that such symptoms are related to any disease or 
injury in service.  Notably, the veteran's initial documented 
complaints about urethral stricture and incontinence date to 
March 2000, many years after service.  The Board has 
considered the veteran's assertion that he has prostate 
cancer with voiding dysfunction that is related to service.  
However, the veteran is a layperson and is not competent to 
render an opinion concerning questions of medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The preponderance of the evidence is against the veteran's 
claim.  Accordingly, the Board must conclude that service 
connection for prostate cancer with urethral stricture is not 
warranted.

	Body Rash

In February 2002 the veteran complained of a rash on his 
right hip.  Examination revealed a three-centimeter 
erythematous rash which was neither painful nor irritating.  

A February 2003 VA treatment record indicates that medication 
prescribed for itching was not working.  During a March 2003 
encounter with a VA social worker, the veteran stated that he 
wanted to see a doctor regarding a rash from Agent Orange 
exposure.  In May 2003 the veteran was prescribed Benadryl 
for chronic itching.

During a psychiatry appointment in August 2003 the veteran 
reported a rash on his back and abdomen.  

In a November 2003 letter from the San Diego VA Healthcare 
System, the veteran was informed that an Agent Orange 
Registry Examination had revealed seizure disorder and 
schizophrenia.

The veteran asserts that he has a rash as the result of 
exposure to Agent Orange in service.  Having carefully 
reviewed the evidence regarding this claim, the Board has 
determined that service connection is not warranted for a 
skin rash.  There is no competent evidence of a skin rash 
during service.  Rather, the record demonstrates a remote, 
single finding of a rash on the veteran's right hip in 
February 2002 and notations of medication prescribed for 
itching dating to February 2003.  However, none of the 
medical evidence links the veteran's current complaints to 
any disease or injury in service.

The grant of direct service connection requires competent 
evidence to establish a diagnosis and, as in this case, 
relate the diagnosis to the veteran's service.  While the 
record demonstrates current findings relating to the 
veteran's skin, it does not contain competent evidence which 
relates this claimed disability to any injury or disease in 
service.  The Board has considered the veteran's argument 
that the claimed disability is related to service.  However, 
he is not, as a layperson, qualified to render a medical 
diagnosis or an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In summary, there is a notable lack of credible evidence of 
skin pathology or treatment in proximity to service or within 
many years of separation.  The Board finds the negative and 
silent record to be far more probative than the veteran's 
remote, unsupported assertions.  Rather, the competent 
evidence clearly establishes that the post service findings 
relating to the veteran's skin are not related to service.  
Absent reliable evidence relating this disability to service, 
the claim of entitlement to service connection must be 
denied.

In regard to the assertion that there is a link to herbicide, 
Agent Orange exposure, the Board notes that generalized skin 
rash is not among the diseases specified in 38 U.S.C.A. § 
1116(a).  38 U.S.C.A. § 1116(a) specifies chloracne and 
porphyria cutanea tarda, neither of which the veteran is 
shown to have.  In addition, the Secretary has not 
determined, on the basis of sound medical and scientific 
evidence, that a positive association exists between (A) the 
exposure of humans to an herbicide agent, and (B) the 
occurrence of skin conditions other than those specified.  
See 38 C.F.R. § 3.309(e).  Therefore, a skin rash is not 
presumptively linked to the veteran's period of service.  The 
record also establishes that no competent professional has 
linked the remote onset of any skin rash to his period of 
service, to include exposure to Agent Orange.

In summary, the Board has been presented with evidence that 
the veteran has been treated for complaints of itching and 
one finding of a rash, but aside from the veteran's own 
assertions, the evidence is silent regarding a relationship 
between this claimed disability and service, to include 
exposure to Agent Orange.  The Board notes that the veteran, 
as a layperson, is not competent to render an opinion 
concerning questions of medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The preponderance of the evidence is against the veteran's 
claim.  Accordingly, the Board must conclude that service 
connection for a skin rash is not warranted.

	Exposure to Hazardous Agents and Chemicals 

In a November 2003 letter from the San Diego VA Healthcare 
System, the veteran was informed that an Agent Orange 
Registry Examination had revealed seizure disorder and 
schizophrenia.  The letter listed the diseases found to be 
associated with exposure to Agent Orange.

Upon review of the evidence, the Board observes that the 
veteran has not clearly articulated any specific disability 
related to his alleged exposure to hazardous agents and 
chemicals.  The Board has carefully examined the evidence in 
this case, but finds nothing to suggest that the veteran has 
a disability that is due to such claimed exposure.  

In regard to assertion that there is a link between some 
disability or disabilities and hazardous chemical exposure, 
the Board notes that the veteran has not been diagnosed with 
any of the delineated disabilities listed in 38 C.F.R. § 
3.309(e).  Therefore, the evidence demonstrates that the 
veteran does not otherwise suffer from a disability that 
might be presumptively linked to his period of service.  The 
record also establishes that no competent professional has 
linked the remote onset of any of the veteran's current 
disabilities to his period of service, to include exposure to 
Agent Orange.

As discussed previously, the grant of service connection 
requires competent evidence to establish a diagnosis and, as 
in this case, relate the diagnosis to the veteran's service.  
Absent the identification of a disability that is due to 
disease or injury in service, service connection must be 
denied/dismissed.  At this time, the veteran's claim is so 
vague as to not establish a particular disability that may be 
adjudicated with specificity.  As such, to avoid any 
preclusive effect of finality, the issue is dismissed.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD is denied.

Entitlement to service connection for colon cancer is denied.

Entitlement to service connection for prostate cancer with 
voiding dysfunction is denied.

Entitlement to service connection for a body rash as the 
result of exposure to herbicides is denied.

The issue of service connection for residuals of exposure to 
hazardous agents and chemicals is dismissed without 
prejudice.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


